—In a proceeding pursuant to Not-for-Profit Corporation Law § 1510 (e), the petitioner appeals from an order of the Supreme Court, Nassau County (DiNoto, J.), entered February 18, 1999, which denied her petition to disinter the body of her deceased husband, Arnold Chait, from Beth David Cemetery and to reinter his body in Mount Carmel Cemetery on condition that the respondents convey to the petitioner title to the burial plot immediately adjacent to that of Arnold Chait.
Ordered that the order is affirmed, without costs or disbursements.
The Supreme Court providently exercised its discretion in denying the petition to disinter Arnold Chait on condition that the respondents transfer to the petitioner title to the burial plot immediately adjacent to that of Arnold Chait (see, Matter of Fromm, 280 App Div 1022; Matter of McEvilly, 54 Misc 2d 602; Matter of Frost v St. Paul’s Cemetery Assn., 44 Misc 2d 589; Matter of Costa, 83 NYS2d 65, affd 274 App Div 872). O’Brien, J. P., Sullivan, Goldstein and H. Miller, JJ., concur.